This is an appeal from a judgment of the Supreme Court in a workman's compensation case. The case as presented is purely one of fact. There being testimony to support the finding of the Supreme Court, this court will not weigh the evidence.
The judgment is affirmed for the reasons expressed in the opinion of Mr. Justice Porter for the Supreme Court.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
For reversal — None.